Exhibit 10.22(E)

CONSENT, JOINDER AND FIFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

AND THIRD AMENDMENT TO PLEDGE AGREEMENT

THIS CONSENT, JOINDER AND FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND
THIRD AMENDMENT TO PLEDGE AGREEMENT (this “Fifth Amendment”) is made as of this
5th day of August, 2015 by and among REVOLUTION LIGHTING TECHNOLOGIES, INC., a
Delaware corporation (“RLT”), LUMIFICIENT CORPORATION, a Minnesota corporation
(“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited
liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a Delaware limited
liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC., a Delaware
corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited liability
company (“Tri-State”), VALUE LIGHTING, LLC, a Delaware limited liability company
(“Value Lighting”), ALL AROUND LIGHTING, L.L.C., a Texas limited liability
company (“All Around”), and ENERGY SOURCE, LLC, a Rhode Island limited liability
company (“Energy Source”, and together with RLT, Lumificient, LIT, Seesmart
Tech, Relume, Tri-State, Value Lighting, and All Around, singly and
collectively, jointly and severally, “Borrowers” and each a “Borrower”), the
Guarantors party hereto, and BANK OF AMERICA, N.A., a national banking
association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors (other than Energy Source and Revolution Lighting
Technologies – Energy Source, Inc., a Delaware corporation and a wholly-owned
subsidiary of RLT (“RLT-ES”)) and the Lender are parties to a certain Loan and
Security Agreement, dated as of August 20, 2014 (as amended, modified,
supplemented or restated and in effect from time to time, collectively, the
“Loan Agreement”);

WHEREAS, the Obligors (other than Energy Source and RLT-ES) and the Lender are
parties to a certain Pledge Agreement, dated as of August 20, 2014 (as amended,
modified, supplemented or restated and in effect from time to time,
collectively, the “Pledge Agreement”);

WHEREAS, the Obligors (other than Energy Source and RLT-ES) have advised the
Lender that simultaneously with the execution of this Amendment, the Obligors
intend to consummate the Energy Source Acquisition (as defined below);

WHEREAS, pursuant to the terms and conditions of the Loan Agreement, the
Obligors (other than Energy Source and RLT-ES) must obtain the written approval
of the Lender prior to consummating the Energy Source Acquisition; and

WHEREAS, the Lender is willing to so consent to the Energy Source Acquisition;
provided that, inter alia, that (i) Energy Source is joined as a Borrower and an
Obligor, (ii) RLT-ES is joined as a Guarantor and an Obligor, and (iii) certain
terms of the Loan Agreement and the Pledge Agreement are modified as set forth
below.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Consent to the Energy Source Acquisition. The Obligors hereby represent and
warrant to the Lender that RLT-ES, Energy Source, Michael H. Lemoi, Jr.
(“Lemoi”) and Ronald T. Sliney (“Sliney”) are entering into that certain
Membership Interest Purchase Agreement dated as of August 5, 2015 (the “Energy
Source MIPA”), pursuant to which, inter alia, RLT-ES will acquire all of the
membership interests of Energy Source (collectively, the “Energy Source
Acquisition”). The Obligors further represent and warrant to the Lender that
attached to this Fifth Amendment as Exhibit “A” are true and complete copies of
the following documents (collectively, the “Energy Source Material Transaction
Documents”): (A) the Energy Source MIPA, (B) (i) that certain Promissory Note,
dated as of the Fifth Amendment Effective Date, in the original principal amount
of $5,000,000, executed and delivered by RLT-ES, as maker, in favor of Lemoi, as
payee, and (ii) that certain Promissory Note, dated as of the Fifth Amendment
Effective Date, in the original principal amount of $5,000,000, executed and
delivered by RLT-ES, as maker, in favor of Sliney, as payee (i) and
(ii) collectively the “Energy Source Note”), (C) that certain Employment
Agreement, dated as of the date of the Energy Source MIPA, by and between Lemoi,
as employee, and Energy Source, as employer (the “Lemoi Employment Agreement”),
(D) that certain Employment Agreement, dated as of the date of the Energy Source
MIPA, by and between Sliney, as employee, and Energy Source, as employer (the
“Sliney Employment Agreement”), (E) that certain Investor Representation and
Lockup Agreement, dated as of the Fifth Amendment Date, by and between Lemoi and
RLT, and (F) that certain Investor Representation and Lockup Agreement, dated as
of the Fifth Amendment Date, by and between Sliney and RLT. The Lender hereby
consents to the Energy Source Acquisition, provided that each of the Conditions
Precedent to Effectiveness set forth in Section 10 hereof shall be satisfied,
all as determined by the Lender in its sole reasonable discretion.

3. Joinder; Grant of Security Interest. Effective as of the Fifth Amendment
Effective Date, Energy Source and RLT-ES each hereby:

 

  (a) acknowledges that it has received and reviewed copies of the Loan
Agreement and the other Loan Documents;

 

  (b) joins in the execution of, and become parties to, the Loan Agreement and
the other Loan Documents as a Borrower and as an Obligor, in the case of Energy
Source, and as Guarantor and an Obligor, in the case of RLT-ES, as indicated by
its respective signature below;

 

  (c) agrees to be bound by all representations, warranties, covenants,
agreements, liabilities and acknowledgments of a Borrower and as an Obligor, in
the case of Energy Source, and as Guarantor and an Obligor, in the case of
RLT-ES, under the Loan Agreement and the other Loan Documents, with the same
force and effect as if it was a signatory to the Loan Agreement and the other
Loan Documents and was expressly named as a Borrower and as an Obligor, in the
case of Energy Source, and as Guarantor and an Obligor, in the case of RLT-ES;

 

2



--------------------------------------------------------------------------------

  (d) pledges and grants to Lender, on behalf of itself and the other Secured
Parties, a continuing security interest in and Lien upon all Collateral, whether
now owned or hereafter acquired, and wherever located; provided, that in no
event shall the Collateral include more than 65% of the voting stock of any
Foreign Subsidiary;

 

  (e) assumes and agrees to perform all applicable duties and obligations as a
Borrower and as an Obligor, in the case of Energy Source, and as a Guarantor and
an Obligor, in the case of RLT-ES, under the Loan Agreement and the other Loan
Documents, to the extent Energy Source and RLT-ES are respectively parties
thereto; and

 

  (f) irrevocably authorizes the Lender at any time and from time to time to
authenticate and file in any relevant jurisdiction to file any financing
statement that describes the Collateral as “all assets” or “all personal
property”, or words to similar effect, and any amendments or continuations with
respect to such financing statements, and ratify any action taken by the Lender
before the date hereof to effect or perfect its Lien on any Collateral. Energy
Source and RLT-ES each hereby further authorizes the Lender to file filings with
the United States Patent and Trademark Office and United States Copyright Office
(or any successor office or any similar office in any other country) or other
necessary documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by it hereunder in any
Intellectual Property, without its signature, and naming it as a debtor and the
Lender as secured party.

4. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The definition of “EBITDA” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““EBITDA”: determined on a consolidated basis for RLT’s and Subsidiaries’ net
income or loss for any period calculated before interest expense and other
financing charges, provision for or benefit from income taxes, depreciation, and
amortization expense, stock-based compensation expense, gains or losses arising
from sales of capital assets, losses on impairment of long-lived assets and
goodwill, unrealized gains and losses resulting from changes in fair values of
derivatives and financial instruments (including changes in fair value of
contingent consideration related to business combinations), directly related
charges related to the consummation of business combinations (and, if such
charges are paid in cash, solely to the extent approved by the Lender; provided
however, that such charges paid in cash with respect to the Energy Source
Acquisition shall be deemed to be $1,500,000 for the period commencing as of

 

3



--------------------------------------------------------------------------------

the Fifth Amendment Effective Date and ending 12 months thereafter), severance
and restructuring charges (and, if such charges are paid in cash, solely to the
extent approved by the Lender), extraordinary gains and losses (including losses
and gains from extinguishment of debt), and non-recurring expenses and income
which do not represent cash items in such period (in each case to the extent
included in determining net income).”

 

  (b) The definition of “Guarantors” as contained in Section 1.1 of the Loan
Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Guarantors”: Seesmart, Envirolight, Sentinel, Value Lighting Houston, Break
One, and RLT-ES, and each Borrower as to each other Borrower, and each other
Person that guarantees payment or performance of Obligations. Pledgor is also a
non-recourse Guarantor to the extent set forth in Pledgor’s Guaranty dated as of
the Third Amendment Effective Date.”

 

  (c) The definition of “Material Contract” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Material Contract”: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) (a) that is deemed to be a material contract
under any securities law applicable to such Person, including the Securities Act
of 1933; (b) for which breach, termination, nonperformance or failure to renew
would reasonably be expected to have a Material Adverse Effect; (c) that relates
to Subordinated Debt, or to Permitted Debt in an aggregate amount of $250,000 or
more, (d) the Tri-State Agreement, (e) the Value Lighting Merger Agreement,
(f) the All Around Merger Agreement, and (g) the Energy Source Material
Transaction Documents.”

 

  (d) The definition of “Subordinated Debt” as contained in Section 1.1 of the
Loan Agreement (Definitions) is hereby deleted in its entirety and the following
substituted in its stead:

““Subordinated Debt: all of the indebtedness owed by any Obligor to any Person
the repayment of which is subordinated to the repayment of the Obligations
pursuant to the terms of a debt subordination agreement approved by Lender in
its reasonable discretion. For sake of clarity, the DPI/Epiphany Debt, the Aston
Debt and the Energy Source Debt constitute Subordinated Debt.”

 

  (e) The provisions of Section 1.1 of the Loan Agreement (Definitions) are
hereby amended by inserting the following new definitions in their applicable
alphabetical orders:

““Energy Source Acquisition”: as defined in the Fifth Amendment.”

 

4



--------------------------------------------------------------------------------

““Energy Source Debt: means the Debt of RLT-ES to Lemoi and Sliney, as evidenced
by the Energy Source Note, together with interest, costs and expenses set forth
in the Energy Source Note.”

““Energy Source Earnout Payments”: means the “Earnout Consideration” as that
term is defined in Section 1.7 of the Energy Source MIPA in effect on the Fifth
Amendment Effective Date required to be paid to the Sellers (as that term is
defined in the Energy Source MIPA) pursuant to the terms and conditions of the
Energy Source MIPA.”

““Energy Source Material Transaction Documents”: as defined in the Fifth
Amendment.”

““Energy Source MIPA”: as defined in the Fifth Amendment.”

““Energy Source Note”: as defined in the Fifth Amendment.”

““Energy Source Parent Shares Consideration” means “Parent Shares Consideration”
as that term is defined in Section 1.2(b) of the Energy Source MIPA in effect on
the Fifth Amendment Effective Date.”

““Energy Source Profit Payments”: means the “Profit Consideration” as that term
is defined in Section 1.8 of the Energy Source MIPA in effect on the Fifth
Amendment Effective Date required to be paid to the Sellers (as that term is
defined in the Energy Source MIPA) pursuant to the terms and conditions of the
Energy Source MIPA.”

““Energy Source Purchase Price” means “Purchase Price” as that term is defined
in Section 1.2(a) of the Energy Source MIPA in effect on the Fifth Amendment
Effective Date, which Purchase Price consists of $10,000,000 in cash, subject to
the adjustments, if any, as set forth in the Energy Source MIPA in effect on the
Fifth Amendment Effective Date.”

““Energy Source Payment Conditions”: means the following conditions with respect
to any payment in cash of (i) adjustments, if any, to the cash portion of the
Energy Source Purchase Price required to be paid after the Fifth Amendment
Effective Date to the Sellers (as that term is defined in the Energy Source
MIPA) pursuant to the terms and conditions of the Energy Source MIPA, (ii) any
Energy Source Earnout Payments, (iii) any cash consideration paid in lieu of
Energy Source Parent Shares Consideration, and (iv) any Energy Source Profit
Payments:

(a) before and after giving effect to such payment, no Event of Default shall
have occurred and be continuing;

(b) before and after giving effect to such payment, Availability shall be no
less than $5,000,000; and

(c) after giving effect to such payment, the proforma Fixed Charge Coverage
shall be at least 1.25 to 1.0.”

 

5



--------------------------------------------------------------------------------

““Fifth Amendment” means that certain Consent, Joinder and Fifth Amendment to
Loan and Security Agreement and Third Amendment to Pledge Agreement, dated as of
August 5, 2015, by and among the Obligors and the Lender.”

““Fifth Amendment Effective Date”: means August 5, 2015.”

““Lemoi”: as defined in the Fifth Amendment.”

““Lemoi Employment Agreement”: as defined in the Fifth Amendment.”

““Post-Fifth Amendment Obligations”: as defined in the Fifth Amendment.”

““Senior Debt” shall mean, as of the date of determination thereof, the
aggregate principal and interest amount of the Obligations outstanding to the
Lender.

““Senior Leverage Ratio” means the ratio of (a) Senior Debt, to (b) EBITDA for
RLT and its Subsidiaries, calculated on a trailing twelve (12) month basis.”

““Sliney”: as defined in the Fifth Amendment.”

““Sliney Employment Agreement”: as defined in the Fifth Amendment.”

 

  (f) Section 8.1.30 of the Loan Agreement is hereby deleted in its entirety and
the following substituted in its stead:

“8.1.30. Subordinated Debt. Borrowers have delivered to Lender complete and
correct copies of the DPI/Epiphany Settlement Agreement, the Aston Note, and the
Energy Source Note, including all schedules and exhibits thereto. No Obligor is
in default in the performance or compliance with any material provisions
thereof.”

 

  (g) Section 9.2.7 of the Loan Agreement is hereby amended by adding the
following new subsections to the end thereof:

“(m) any adjustments to the Energy Source Purchase Price required to be paid in
cash after the Fifth Amendment Effective Date pursuant to the terms and
conditions of the energy Source MIPA, unless the Borrower Agent has certified to
Lender within five (5) Business Days prior to the making of such payment, that
the Energy Source Payment Conditions have been and will, immediately after said
payment, be satisfied;

(n) Energy Source Earnout Payments in cash, unless the Borrower Agent has
certified to Lender within five (5) Business Days prior to the making of such
payment, that the Energy Source Payment Conditions have been and will,
immediately after said payment, continue to be satisfied;

 

6



--------------------------------------------------------------------------------

(o) cash consideration in lieu of Energy Source Parent Shares Consideration,
unless the Borrower Agent has certified to Lender within five (5) Business Days
prior to the making of such payment, that the Energy Source Payment Conditions
have been and will, immediately after said cash payment, continue to be
satisfied;

(p) Energy Source Profit Payments in cash, unless the Borrower Agent has
certified to Lender within five (5) Business Days prior to the making of such
payment, that the Energy Source Payment Conditions have been and will,
immediately after said cash payment, continue to be satisfied;

(q) the Energy Source Debt;

(r) compensation to Lemoi under the Lemoi Employment Agreement other than
regular payments of salary and expense reimbursements; and

(s) compensation to Sliney under the Sliney Employment Agreement other than
regular payments of salary and expense reimbursements.”

 

  (h) Section 9.2.16 of the Loan Agreement is hereby deleted in its entirety and
the following substituted in its stead:

“9.2.16. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) the Management Services Agreement; (d) the Lemoi Employment Agreement;
(e) the Sliney Employment Agreement; and (f) transactions with Affiliates in the
Ordinary Course of Business (including those consummated prior to the Closing
Date and shown on Schedule 9.2.17) so long as such transactions are upon fair
and reasonable terms fully disclosed to Lender and no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate.”

 

  (i) The provisions of Section 9.3 of the Loan Agreement are hereby amended by
adding the following new subsection to the end thereof:

“9.3.2 Senior Leverage Ratio. Maintain a Senior Leverage Ratio, tested as of the
last day of each of the following Fiscal Quarters, as follows:

 

  (a) for the Fiscal Quarter ending September 30, 2015, a maximum of 4.5:1.0;

 

  (b) for the Fiscal Quarter ending December 31, 2015, a maximum of 4.0:1.0; and

 

  (c) thereafter, as of the end of each subsequent Fiscal Quarter, a maximum of
3.5:1.0.”

 

  (j) Schedule 8.1.4 to the Loan Agreement is hereby deleted in its entirety,
and the amended and restated Schedule 8.1.4 to the Loan Agreement attached
hereto as Exhibit “B” is hereby substituted in its stead.

 

7



--------------------------------------------------------------------------------

5. Amendments to Pledge Agreement. The Pledge Agreement is hereby amended as
follows:

 

  (a) Schedule III to the Pledge Agreement is hereby deleted in its entirety,
and the amended and restated Schedule III to the Pledge Agreement attached
hereto as Exhibit “C” is hereby substituted in its stead.

6. Post-Fifth Amendment Obligations. The Obligors hereby agree to deliver the
following duly completed and executed items to the Lender by no later than
forty-five (45) days after the Fifth Amendment Effective Date (collectively the
“Post-Fifth Amendment Obligations”), all in the form and substance reasonably
satisfactory to the Lender, and the Obligors further agree that any failure by
the Obligors to duly and timely comply with the Post-Fifth Amendment Obligations
shall constitute an Event of Default under the Loan Agreement; provided that the
Obligors expressly acknowledge and agree that no Accounts or Inventory of Energy
Source and/or RLT-ES can be deemed to be Eligible Accounts or Eligible Inventory
(even if so otherwise qualified as Eligible Accounts or Eligible Inventory as
determined by the Lender in accordance with the terms and conditions of the Loan
Agreement) until each of the Post-Fifth Amendment Obligations are satisfied:

 

  (a) Perfection Certificates for Energy Source and RLT-ES.

 

  (b) Any UCC-3 Terminations for Energy Source and RLT-ES as determined by the
Lender to ensure that the Lender has a first priority Lien in the Collateral of
Energy Source and RLT-ES, respectively.

 

  (c) Control Agreements for the Deposit Accounts and/or Securities Accounts of
Energy Source and RLT-ES if determined by the Lender to be necessary.

 

  (d) Lien Waivers with respect to the locations utilized by Energy Source and
RLT-ES. If, notwithstanding the Obligors’ commercially reasonable efforts, the
Obligors are unable to timely obtain the foregoing Lien Waivers, such failure
shall not constitute a Default or Event of Default, and the Lender reserves the
right to institute a Rent and Charges Reserve for such location.

 

  (e) The Obligors’ reasonable assistance in facilitating the completion of an
appraisal and field examination by the Lender with respect to the accounts
receivable of Energy Source, the results of which shall be reasonably
satisfactory to the Lender; provided that, to the extent said accounts
receivable are determined to be unsatisfactory in the Lender’s sole reasonable
discretion, such determination shall not constitute an Event of Default;
provided, however, that any such unsatisfactory accounts shall be excluded from
the definition of Eligible Accounts.

 

8



--------------------------------------------------------------------------------

  (f) Execution and delivery by Energy Source and RLT-ES of Intellectual
Property Security Agreements to the extent reasonably determined by the Lender
to be necessary after the Lender conducts intellectual property searches of said
Obligors.

 

  (g) Evidence of the closing of the Deposit Accounts of All Around maintained
at (1) Prosperity and (2) First National Bank of Eagle Lake.

 

  (h) Copies of policies or certificates of insurance for the insurance policies
carried by Energy Source and RLT-ES, all in compliance with the Loan Documents,
including endorsements or amendments to such policies (i) showing Lender as a
lender’s loss payee or an additional insured; (ii) requiring ten (10) days prior
written notice to Lender in the event of cancellation of the policy for any
reason of nonpayment of premium and thirty (30) prior written notice to Lender
in the event of cancellation of the policy for any other reason; and
(iii) specifying that the interest of Lender shall not be impaired or
invalidated by any act or neglect of such Obligor or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy.

7. Ratification of Loan Documents. Except as specifically amended by this
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the Obligors warrant and represent that no
Event of Default exists, and nothing contained herein shall be deemed to
constitute a waiver by the Lender of any Event of Default which may nonetheless
exist as of the date hereof.

8. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Amendment and/or the failure of the Obligors to perform its
obligations under this Amendment shall constitute an Event of Default under the
Loan Agreement.

9. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

10. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the sole
satisfaction of the Lender:

 

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

9



--------------------------------------------------------------------------------

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) The Lender shall have received from the Obligors an amendment fee in the
amount of Twenty-Five Thousand Dollars ($25,000.00) (the “Amendment Fee”). The
Amendment Fee shall be fully and irrevocably earned by the Lender upon execution
of this Amendment, and is non-refundable to the Obligors.

 

  (d) The Lender shall have received true and correct, fully executed copies of
the Energy Source Material Transaction Documents.

 

  (e) The Lender shall have received true and correct, fully-executed (as
applicable) copies of those items set forth on the Lender’s closing checklist
which has been provided to the Obligors.

 

  (f) The Lender shall have received the original membership/stock certificates
of Energy Source and RLT-ES, respectively, which original membership/stock
certificates shall be accompanied by stock powers duly executed in blank or
other instruments of transfer reasonably satisfactory to the Lender.

 

  (g) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

 

  (h) The Lender shall have completed and received satisfactory results of all
Patriot Act inquiries with respect to Energy Source and RLT-ES.

 

  (i) All conditions precedent to the consummation of the Energy Source
Acquisition as required by the Energy Source Material Transaction Documents
shall have been satisfied or waived by the applicable parties, and the Energy
Source Acquisition shall have been consummated in accordance with the provisions
of the Energy Source Material Transaction Documents.

 

  (j) The Obligors shall have paid the cash portion of the Energy Source
Purchase Price with funds derived solely from the proceeds derived from the
issuance of Equity Interests of RLT pursuant to the terms and conditions of that
certain Investment Agreement, dated as of even date herewith, by any among RLT,
Great American Insurance Company, Great American Life Insurance Company and
BFLT, LLC, a fully-executed true and complete version of which has been
delivered to the Lender.

 

  (k)

After giving effect to the consummation of the Energy Source Acquisition and
this Fifth Amendment, no Default or Event of Default shall exist except with
respect to the failure of the Obligors to obtain the consent of the Lender with
respect to (i) the creation of Revolution Lighting – E-Lighting, Inc., a
Delaware corporation “RLT-E-Lighting”) as a wholly owned subsidiary of RLT,
(ii) the

 

10



--------------------------------------------------------------------------------

  purchase by RLT of certain assets of DPI Management, Inc. d/b/a E Lighting, a
Texas corporation (“E-Lighting”), pursuant to a certain Asset Purchase Agreement
dated as of February 5, 2015 by and among RLT, E-Lighting and others, and
(iii) the contribution of certain assets so acquired to RLT-E-Lighting
(i) through and including (iii) the “RLT-E-Lighting Transaction.” The Lender
hereby waives any Event of Default attributable solely to the RLT-E-Lighting
Transaction; provided however, that any such Event of Default shall constitute
an Event of Default unless, within 30 days of the date hereof, the Obligors and
RLT-E-Lighting execute and deliver such joinder agreement and related documents,
instruments and agreements substantially similar to prior forms as reasonably
requested by the Lender in order to join RLT-E-Lighting as a Borrower, to cause
the stock of RLT-E-Lighting to be pledged to the Lender as Collateral and to
cause RLT-E-Lighting to pledge its assets to the Lender as Collateral.

11. Miscellaneous.

 

  (a) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender all costs and expenses of the Lender, including,
without limitation, reasonable attorneys’ fees, in connection with the
preparation, negotiation, execution and delivery of this Amendment.

 

  (b) This Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument. Delivery
of an executed signature page of this Amendment (or any notice or agreement
delivered pursuant to the terms hereof) by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof; provided that the Obligors shall deliver originals of all
applicable documents referenced in this Amendment, including, but not limited
to, the original stock certificate and duly-executed stock power of RLT-ES by no
later than three (3) Business Days after the Fifth Amendment Effective Date.

 

  (c) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (d) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

  (e) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

 

[Signatures Continue on Next Page]

 

12



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Chief Financial Officer LUMIFICIENT
CORPORATION By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President LIGHTING INTEGRATION TECHNOLOGIES,
LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President SEESMART TECHNOLOGIES, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President RELUME TECHNOLOGIES, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President

 

[Signatures Continue on Next Page]

 

13



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President VALUE LIGHTING, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President ALL AROUND LIGHTING, L.L.C. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President ENERGY SOURCE, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Secretary and Treasurer

 

[Signatures Continue on Next Page]

 

14



--------------------------------------------------------------------------------

GUARANTORS: SEESMART, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President SENTINEL SYSTEM, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President VALUE LIGHTING OF HOUSTON, LLC By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President of Sole Member ENVIROLIGHT LED, LLC
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President of Sole Member BREAK ONE NINE, INC.
By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   President REVOLUTION LIGHTING TECHNOLOGIES –
ENERGY SOURCE, INC. By:  

/s/ James A. DePalma

Name:   James A. DePalma Title:   Secretary and Treasurer

 

15